DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 4, 5, 7, 9, 11, 12, 14, 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sharp U.S. Patent No. 5,547,231.

With regard to claim 1, and as seen in Figure 1 below, Sharp discloses a system, comprising:
a first flexible pipe (at 12 on the right of Figure 1), wherein the first flexible pipe comprises:
a first fluid retaining layer (at 11);
a first outer sheath (at 14);
a first pipe annular region (see Figure 2 – region between 11 and 14) formed between the first fluid retaining layer and the first outer sheath; and
a first armor layer (at 13 – support fins in Figure 2) disposed in the first pipe annular region;
a second flexible pipe (see Figure 1 below), wherein the second flexible pipe comprises:
a second fluid retaining layer (at 11);
a second outer sheath (at 14);
a second pipe annular region (see Figure 2 – region between 11 and 14) formed between the second fluid retaining layer and the second outer sheath; and
a second armor layer (at 13 – support fins in Figure 2) disposed in the second pipe annular region; and
a connector configured to couple the first flexible pipe and the second flexible pipe, wherein the connector comprises:
an inner tube having a first end and a second end;
a ring (at 16) disposed over a central region of the inner tube between the first end and the second end of the inner tube;
a first jacket (at 26) coupled to a first end of the ring;
a second jacket coupled to a second end of the ring;
a first connector annular region formed between the first end of the inner tube and the first jacket, wherein the first flexible pipe is disposed in the first connector annular region such that the first pipe annular region is in fluid communication with the first connector annular region;
a second connector annular region formed between the second end of the inner tube and the second jacket, wherein the second flexible pipe is disposed in the second connector annular region such that the second pipe annular region is in fluid communication with the second connector annular region; and
a vent passage (at 25) formed in both, such that the first connector annular region is in fluid communication with the second connector annular region via the vent passage.


    PNG
    media_image1.png
    734
    985
    media_image1.png
    Greyscale


With regard to claim 2, and as seen in Figure 1 above, Sharp discloses wherein the inner tube comprises an abutment surface extending radially outwardly from an outer surface of the inner tube, and wherein the ring is configured to abut against the abutment surface when disposed over the central region of the inner tube (wherein the ring can be configured to abut the surface thru the passage 25). 

With regard to claim 4, and as seen in Figure 1 above, Sharp discloses wherein the vent passage (at 25) comprises a slot formed in an outer surface of the central region and extending at least partially across the central region, or formed in an inner surface of the ring and extending at least partially over the central region, or both.

With regard to claim 5, and as seen in Figure 1 above, Sharp discloses wherein the central region of the inner tube comprises a raised portion formed on an outer surface of the inner tube, and wherein the ring is disposed entirely over the raised portion of the central region.

With regard to claim 7, and as seen in Figure 1 above, Sharp discloses a system, comprising:
a connector configured to couple a first flexible pipe having a first pipe annular region and a second flexible pipe having a second pipe annular region, wherein the connector comprises:
an inner tube having a first end and a second end; 
a ring (at 16) disposed over a central region of the inner tube between the first end and the second end of the inner tube;
a first jacket (at 26) coupled to a first end of the ring;
a second jacket coupled to a second end of the ring;
a first connector annular region formed between the first end of the inner tube and the first jacket, wherein the first connector annular region is configured to receive the first flexible pipe such that the first pipe annular region is in fluid communication with the first connector annular region;
a second connector annular region formed between the second end of the inner tube and the second jacket, wherein the second connector annular region is configured to receive the second flexible pipe such that the second pipe annular region is in fluid communication with the second connector annular region; and
a vent passage formed in both, such that the first connector annular region is in fluid communication with the second connector annular region via the vent passage.

With regard to claim 9, and as seen in Figure 1 above, Sharp discloses wherein the inner tube comprises an abutment surface extending radially outwardly from an outer surface of the inner tube, and wherein the ring is configured to abut against the abutment surface when disposed over the central region of the inner tube.

With regard to claim 11, and as seen in Figure 1 above, Sharp discloses wherein the vent passage (at 25) comprises a slot formed in an outer surface of the central region and extending at least partially across the central region, or formed in an inner surface of the ring and extending at least partially over the central region, or both.

With regard to claim 12, and as seen in Figure 1 above, Sharp discloses wherein the central region of the inner tube comprises a raised portion formed on an outer surface of the inner tube, and wherein the ring is disposed entirely over the raised portion of the central region.

With regard to claim 14, and as seen in Figure 1 above, Sharp discloses a method, comprising:
disposing a ring (at 16) over a central region of an inner tube between a first end and a second end of the inner tube;
coupling a first jacket (at 26) to a first end of the ring (via threads 24), thereby forming a first connector annular region between the first end of the inner tube and the first jacket;
coupling a second jacket to a second end of the ring (via threads on left of Figure 1), thereby forming a second connector annular region between the second end of the inner tube and the second jacket;
inserting a first flexible pipe (at 12) into the first connector annular region such that a first pipe annular region of the first flexible pipe is in fluid communication with the first connector annular region;
inserting a second flexible pipe into the second connector annular region such that a second pipe annular region of the second flexible pipe is in fluid communication with the second connector annular region;
coupling the first flexible pipe to the first jacket;
coupling the second flexible pipe to the second jacket; and
venting the first connector annular region to the second connector annular region via a vent passage (at 25) formed in both.

With regard to claim 17, and as seen in Figure 1 above, Sharp discloses wherein the vent passage comprises a slot (at 25) formed in an outer surface of the central region and extending at least partially across the central region, or formed in an inner surface of the ring and extending at least partially over the central region, or both.

With regard to claim 18, and as seen in Figure 1 above, Sharp discloses wherein the central region of the inner tube comprises a raised portion formed on an outer surface of the inner tube, and wherein the ring is disposed entirely over the raised portion of the central region.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 6, 8 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharp.

With regard to claim 6, Sharp discloses the claimed invention but does not disclose that the first jacket is coupled to the first flexible pipe via at least one of swaging, bolting, gluing, or welding, and that the second jacket is coupled to the second flexible pipe via at least one of swaging, bolting, gluing, or welding.
The Examiner takes Official Notice wherein it is old and well known in the art to couple a pipe jacket to a pipe via at least one of swaging, bolting, gluing, or welding to provide a secure fluid connection and to prevent inadvertent disconnection.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have coupled the first and second jackets to the respective first and second pipes via at least one of swaging, bolting, gluing, or welding to provide a secure fluid connection and to prevent inadvertent disconnection.

With regard to claim 8, Sharp discloses the claimed invention but does not disclose that the ring comprises a central cut out region to aid in handling the ring.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the ring comprise a central cut out region to use less material and save costs and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

With regard to claim 19, Sharp discloses the claimed invention but does not disclose coupling the first flexible pipe to the first jacket via at least one of swaging, bolting, gluing, or welding, and coupling the second flexible pipe to the second jacket via at least one of swaging, bolting, gluing, or welding.
The Examiner takes Official Notice wherein it is old and well known in the art to couple a pipe jacket to a pipe via at least one of swaging, bolting, gluing, or welding to provide a secure fluid connection and to prevent inadvertent disconnection.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have coupled the first and second jackets to the respective first and second pipes via at least one of swaging, bolting, gluing, or welding to provide a secure fluid connection and to prevent inadvertent disconnection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, 7, 9, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,625,070 and claims 14 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,690,276. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader recitation of the system and method as presently claimed in the current application along with the independently and dependently claimed limitations of the claims of the instant application as listed above are merely a broadened form of the limitations as disclosed in the claims of patents ‘070 and ‘276.

Allowable Subject Matter
Claims 3, 10, 13, 15, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claim 3, the prior art of record does not teach or suggest wherein the central region has an inner surface, wherein the inner tube and the central region are separate components that are securely connected to one another along the inner surface of the central region to form a unitary tubular element, and wherein the unitary tubular element is formed prior to any portion of the ring being located over any portion of the central region in combination with the system of claim 1.

With regard to claim 10, the prior art of record does not teach or suggest wherein the central region has an inner surface, wherein the inner tube and the central region are separate components that are securely connected to one another along the inner surface of the central region to form a unitary tubular element, and wherein the unitary tubular element is formed prior to any portion of the ring being located over any portion of the central region in combination with the system of claim 7.

With regard to claim 13, the prior art of record does not teach or suggest wherein the ring is coupled to the inner tube via threads, and the vent passage comprises helical gaps in the threads in combination with the system of claim 7.

With regard to claim 15, the prior art of record does not teach or suggest abutting the ring against an abutment surface extending radially outwardly from an outer surface of the inner tube when the ring is disposed over the central region of the inner tube in combination with the system of claim 14.

With regard to claim 16, the prior art of record does not teach or suggest wherein the central region has an inner surface, the inner tube and the central region are separate components, and comprising coupling the central region to the inner tube along the inner surface of the central region to form a unitary tubular element prior to any portion of the ring being located over any portion of the central region in combination with the system of claim 14.

With regard to claim 20, the prior art of record does not teach or suggest coupling the ring to the inner tube via threads, and wherein the vent passage comprises helical gaps in the threads in combination with the system of claim 14.

Conclusion
Olbrich, Peirce, Vos, Francis, Conley, Knipping, Hansen, Dolder and Schmidt are being cited to show examples of the general mechanical state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679